327 S.W.3d 633 (2010)
Celestine SCOTT, Appellant
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 72110.
Missouri Court of Appeals, Western District.
December 28, 2010.
Celestine Scott, Kansas City, MO, Appellant Acting Pro Se.
Bart A. Matanic, Jefferson City, MO, for Respondent.
Before THOMAS H. NEWTON, P.J., JAMES M. SMART, JR., and JOSEPH M. ELLIS, JJ.

ORDER
PER CURIAM:
Ms. Celestine Scott appeals from the Commission's decision affirming the dismissal of her unemployment benefits case.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).